Citation Nr: 1144430	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  03-35 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a pelvic fracture with left hip pain.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 1969.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.

This matter was previously before the Board in May 2006, at which time it was remanded for further development.

In February 2007 the Board denied the Veteran's claim.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court), which in a September 2008 order granted a Joint Motion for Remand.  The matter was then returned to the Board in January 2010 and was remanded for additional development, including to request medical treatment information, obtain VA medical records, and provide a VA examination.  That development has since been accomplished.


FINDING OF FACT

The Veteran's residuals of a pelvic fracture with left hip pain is manifested by limitation of abduction to the extent that he cannot cross his legs, but not flexion limited to 45 degrees or less, limited extension, ankylosis, flail joint, or femur impairment.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of a pelvic fracture with left hip pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5253 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2002, prior to the initial RO decision that is the subject of this appeal.  The letter informed him that the evidence must support a worsening of his disability to substantiate the claim. The letter also informed him of VA's duty for obtaining pertinent evidence under federal control and that it would aid him in obtaining pertinent evidence not under federal control, but that it was his responsibility to obtain such evidence.  

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  

In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in May 2006.  Any questions as to the appropriate effective date to be assigned are moot as the claim has been denied.  Additionally, any timing error was cured by the subsequent readjudication of the claim with a September 2011 Supplemental Statement of the Case.

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159 (2011).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and the Veteran has submitted statements.  He was provided an opportunity to have a hearing at the RO before a Decision Review Officer, but failed to report for his April 2004 hearing.  In addition, he was afforded VA medical examinations, most recently in August 2011, which provided specific medical opinions pertinent to the issue on appeal.  The Board also notes that the directives of the January 2010 Board decision remanding the claim have been accomplished.  The RO requested that the Veteran provide information regarding his medical treatment in February 2010; the Veteran has not indicated that there is additional pertinent medical treatment evidence for the time period in question not already associated with the claims file.  The RO also obtained VA medical records and a VA examination in regards to the Veteran's claim.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Under 38 C.F.R. § 4.71a , Diagnostic Code 5252, for limitation of flexion of the thigh, a 10 percent rating is warranted where flexion is limited to 45 degrees; a 20 percent rating where limited to 30 degrees; a 30 percent rating where limited to 20 degrees; and a maximum assignable 40 percent rating, where limited to 10 degrees. 

Other potentially applicable diagnostic codes include Diagnostic Code 5251, for limitation of extension of the thigh, under which a single 10 percent rating is assignable for extension limited to 5 degrees. 

Diagnostic Code 5253 also provides for a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees. A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees. 

Normal range of motion for the hips consists of flexion to 125 degrees, extension to 0 degrees, and abduction to 45 degrees. 38 C.F.R. § 4.71a, Plate II. 

Merits of the Claim
 
The Veteran contends that his service-connected residuals of a pelvic fracture with left hip pain is more severe than indicated by the 10 percent disability rating previously granted him under Diagnostic Code 5252, for limitation of flexion.  In a prior August 2001 rating decision, the RO appears to have granted a 10 percent disability rating based on pain on use and functional loss.  

The Veteran received a VA examination in December 2002.  The examiner found the Veteran's hip to be normal in appearance, with equal active range of motion bilaterally.  The examiner found pain to be elicited in the lower back at the end of the external rotation of both legs; there was slight pain with pelvis stress and with palpation to the sacroiliac joints bilaterally, most noticeable in the left side.  The examiner also noted pain elicited from the area and hyperextension of the thigh, palpation of the origin of the adductors of both legs, and that it increased with adduction against resistance.  The examiner found chronic inflammation of the adductor insertion, sacroiliac degenerative changes.

The Veteran received another VA examination in September 2006, which included a claims file review.  The Veteran reported a constant dull aching pain, an occasional throbbing sensation in the left groin, weakness of the left lower extremity and stiffness.  He also reported regular cane use and the use of comfrey root powder to relieve pain.  

The September 2006 VA examiner found his stance to be normal, with no pelvic tilt, redness, swelling, or signs of inflammation.  The examiner found tenderness on palpation of the left sacroiliac joint and tenderness radiating to the left lateral hip to the back of the thigh, but no edema or abnormal heat.  The examiner also reported a range of motion of 0 to 125 degrees of flexion and extension of 0 to 15 degrees, with intensified pain at his maximal limits, but no increase of pain on repetition, or fatigability, weakness or lack of endurance on repetition.  The examiner noted adduction of 0 to 25 degrees with intensification of pain, but no increase of pain on repetition, and no fatigability, weakness or lack of endurance.  The examiner also noted abduction of 0 to 25 degrees with pain intensification and increased pain on repetition, but no fatigability, weakness or lack of endurance.  The examiner found him to be status post left hip trauma.

The Veteran received another VA examination in April 2011, which included a claims file review.  The Veteran reported a dull ache, stiffness, weakness, weariness, and constant ache in damp weather; he reported constant cane use.

The April 2011 VA examiner found the Veteran to have a slight limp swinging the left leg and noted guarding of movement and that movements of the right hip caused left lateral and posterior pelvic bone pain/discomfort.  The examiner also noted palpable tenderness in the left sacroiliac joint.  The Veteran determined left hip ranges of motion of: flexion from 0 to 80 degrees, extension from 0 to 15 degrees, and abduction from 0 to 25 degrees.  The examiner also found the Veteran able to cross his left leg over the right, and move his toes out greater than 15 degrees.  The examiner found no objective evidence of pain following repetitive motion or additional limitations after three repetitions; there was also no ankylosis.  

The April 2011 VA examiner diagnosed the Veteran with mild degenerative osteoarthritis of the bilateral hips, with left hip pain, and noted that it was not more than what might be expected in the normal aging process.  The examiner further found that the Veteran did not have an objective left hip injury, though he had bilateral mild osteoarthritis and a residual of pubic rami fracture with well healed fracture.  The examiner noted that the Veteran complained of pain in the left hemi pelvis, except in the left ischial tuberosity (inferior pelvis) from the left sacroiliac to the anterior pubic area and reported fatigability in the left hemipelvis with activity.  The examiner noted that the Veteran was able to get up and off the exam table and out of the chair without restriction and to remove and put on his shoes by bending and putting his chest close to the anterior left leg, which flexed the hip 125 degrees.  The examiner noted that muscles of the pelvis and adductors of the hip attached to the pelvis and that the Veteran had subjective complaints of pain not supported by objective findings on examination; there was no atrophy, swelling or deformity.

The Veteran received a final VA examination in August 2011.  The Veteran reported that flare ups impacted the function of his thigh, including stiffness, weakness, and fatigue; he noted that damp weather or sunny humid weather increased his constant dull ache to the ankle, hip, pelvis, leg, and left groin.  He also reported that he had a reducible hernia and constantly used a cane and comfrey root powder at night.  

The August 2011 VA examiner found range of motion to show left hip flexion to 80 degrees, with objective evidence of painful motion at 25 degrees, and extension to 0 degrees with objective evidence of painful motion at 0 degrees.  The examiner also noted that abduction was not lost beyond 10 degrees and that adduction was limited such that the Veteran could not cross his legs, but that rotation was not limited such that the Veteran could not toe out more than 15 degrees.  The examiner noted that the Veteran reported that he was in too much pain to do 3 repetitions on the left side.  The examiner noted that on the left extremity, the Veteran had less movement than normal, pain on movement, and disturbance of locomotion.  The examiner also found localized tenderness or pain to palpation and muscle strength of 2/5 on flexion, abduction, and extension.

The August 2011 VA examiner found no ankylosis, malunion or nonunion of femur, flail hip joint, or leg length discrepancy.  The examiner also found mild muscle atrophy of the left quadriceps and pain in the left groin and a reducible hernia; the Veteran was able to stand up to 1 hour and walk about 100 yards.   The examiner also found the Veteran to not have functional impairment to the extent that no effective function remains other than that which would be equally well served by amputation.  The examiner found x-rays to indicate mild degenerative changes bilaterally, a little more remarked on the left, with normal appearing joint space and persistent deformity of the symphysis pubis.  

The August 2011 VA examiner found  that the Veteran had a mild limp when walking and favored the left side, but believed much of that was from his prior pelvic fracture since x-rays showed only mild degenerative osteoarthritis of the hips.  The examiner found mild degenerative osteoarthritis of the hips, with left hip pain, but that it did not affect usual daily activities.  The examiner explained that the bilateral osteoarthritis of the hips was no more than what might be expected in the normal process of aging.  The examiner also noted that the Veteran demonstrated hip flexion to 125 degrees when bending to put on his shoes and that subjective complaints of pain were not supported by objective findings on examination.  

None of the VA examinations made findings consistent with a disability rating of 10 percent or more based on limitation of flexion under Diagnostic Code 5252, with hip flexion over 45 degrees.  Similarly, none of the VA examinations found less than full extension, for a compensable rating under Diagnostic Code 5251 for limitation of extension.  

The Board has also considered the applicability of other potentially applicable diagnostic codes. Other diagnostic codes related to the hip include Diagnostic Code 5250 for ankylosis of the hip and Diagnostic Code 5254 for flail joint.  The medical evidence does not indicate that the residuals of a pelvic fracture with left hip pain have resulted in a flail joint or ankylosis.  Diagnostic Codes 5250 and 5254 are thus also inapplicable.  Additionally, Diagnostic Code 5255 for impairment of the femur is also not applicable, as the August 2011 VA examiner did not find fracture of the shaft or anatomical neck, fracture of surgical neck, or malunion.  

The August 2011 VA examiner did however note that the Veteran was unable to cross his legs.  Such a finding would warrant a 10 percent disability rating under Diagnostic Code 5253 for thigh impairment.  However, a rating in excess of 10 percent is not warranted, as examiners have not found limitation of abduction of motion lost beyond 10 degrees.

The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Board finds that Diagnostic Code 5253 for thigh impairment to be more appropriate as it more accurately reflects the Veteran's disability for a compensable rating.  

The Board has considered whether a separate compensable evaluation may be made for limitation of motion of the hip due to arthritis under Diagnostic Code 5003 and 5010.   However, a separate rating for limitation of motion would not be applicable. Evaluations for distinct disabilities resulting from the same injury may be separately evaluated as long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition. Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).   However, limitation of motion has been considered and compensated under the 10 percent evaluation already assigned under Diagnostic Code 5253.  To assign a separate evaluation for limitation of the motion of the hip as attributable to arthritis is similarly not permitted under the criteria.  See 38 C.F.R. §§ 4.14 and 4.71a, Diagnostic Code 5003 and following notes. 

The appellant has also put forth credible complaints of pain on use of the joint.  With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  Taking all of the evidence of record into consideration, the Board finds that the appellant's residuals of a pelvic fracture with left hip pain is likely manifested by some functional limitation due to pain on motion.  Therefore the currently assigned evaluation of 10 percent, but not more, is warranted.  The Board notes that this 10 percent rating contemplates complaints of pain, especially on extended use. 

Although the Veteran has reported pain associated with his range of motion, the Court has recently held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, 4 (August 23, 2011).  Indeed, the Court found that nothing in its case law supports an appellant's contentions that she should be given the maximum disability ratings under Diagnostic Code 5260 and 5261 simply because she experienced pain throughout the range of motion of her left knee.  Id. at 11.  

With respect to the Veteran's lay statements of record, such have been considered.  He is competent to report on lay-observable symptoms, such as his pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, when viewed with the record as whole, such statements are found less probative than the repeated objective findings by VA examiners.  Furthermore, the April 2011 and August 2011 VA examiners found his subjective complaints of pain to not be supported by the objective findings on examination.  Although his complaints of pain have been considered, they do not serve as a basis for an increased rating in the absence of other evidence showing additional functional impairment due to such pain.

There is no showing of any other functional impairment which would warrant a higher rating for the complaints of pain. 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5253.  Therefore, the preponderance of the evidence is against an evaluation in excess of 10 percent for the left hip.  

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   The rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however the Veteran simply does not meet those criteria.  The Board also finds that no exceptional or unusual factors are in evidence, such as marked interference with employment or frequent periods of hospitalization, which would warrant an extraschedular evaluation.  The August 2011 VA examiner found that the Veteran's disability did not affect his usual daily activities.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  The Veteran's claim for a disability rating in excess of 10 percent for residuals of a pelvic fracture with left hip pain is denied. 


ORDER

An evaluation in excess of 10 percent for residuals of a pelvic fracture with left hip pain is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


